Citation Nr: 1421294	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-44 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1968 to June 1972. 

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that in pertinent part denied service connection for tinnitus and denied a compensable rating for bilateral hearing loss disability.  The claims file has since been transferred to the North Little Rock, Arkansas, RO. 

In November 2010, the Board remanded the case for development.


FINDINGS OF FACT

1.  Tinnitus arose during active service after exposure to loud noise.

2.  During the entire appeal period, right ear hearing acuity has not been worse than Level II and left ear hearing acuity has not been worse than Level II.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for a compensable schedular rating for a bilateral hearing loss disability are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in October 2008.  The letter addresses the elements of service connection, disability ratings, and effective dates.  The letter was sent prior to the initial unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records and all pertinent VA records have been obtained and associated with the file.  Two VA audiological examinations were conducted during the appeal period.  See 38 C.F.R. § 3.159(c)(4).  When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports are adequate, as the examiners reviewed the pertinent medical history and took an oral history of symptoms from the claimant.  Although the Veteran claims that his audiometrist misunderstood his tinnitus history, the outcome of that claim is favorable to the Veteran.  Accordingly, VA's duty to assist with respect to obtaining an adequate VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303(a) (2013).  

Service connection requires evidence showing: (1) in-service incurrence or aggravation of a disease or injury; (2) a current disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans Claims (Court) also stressed that § 3.102 states: "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

According to 38 U.S.C.A. § 1154(a) (West 2002), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat veterans under 38 U.S.C.A. § 1154(b).  Although the evidence does not show that the Veteran participated in combat with the enemy, his service connection claim may still prevail if the evidence for service connection for tinnitus is at least in relative equipoise.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran had earlier denied that tinnitus arose during active service, but did notice that his hearing loss disability arose during active service after exposure to lout noise from vehicle engines and weapons firing on a training range.  VA has since established service connection for a bilateral hearing loss disability as directly related to active service.  

At the August 2010 Board hearing, the Veteran testified that he had considerable noise exposure during active service and that he has noticed tinnitus for as long as he has noticed a hearing loss.  He testified that in-service noise exposure was the result of driving heavy trucks and gunfire from weapons.  He testified that he did not know until recently that his ear ringing was not included in his hearing loss claim and that is why he did not earlier report it. 

Following a VA audiometry evaluation in December 2010, a VA audiologist dissociated tinnitus from active service on the basis that it arose after active service.  The Veteran has competently and credibly claimed that tinnitus did indeed arise during active service, but that he did not know what it was then.  Because the Veteran competently and credibly claimed that tinnitus did begin during active service, the persuasive value of the negative VA opinion is greatly diminished.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Veteran's competent and credible testimony places the issue of service connection for tinnitus in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  Service connection for tinnitus is therefore warranted.

Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).  

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran's bilateral hearing loss disability has been rated zero percent under Diagnostic Code 6100.  Under Diagnostic Code 6100, evaluations of defective hearing range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure-tone audiometric tests, in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes 11 auditory acuity levels from Level I, for essential normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, when the pure-tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Also, when the pure-tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate the numeral to the next higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  At no time during the appeal period has audiometry demonstrated a pure-tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, or pure-tone thresholds of 55 decibels or more at each of the four specified frequencies. 

In August 2010, the Veteran testified that he had difficulty hearing speech.  He testified that he misses words, especially when there is other noise present.  

At no time during the appeal period have average pure-tone thresholds been worse than 50, right ear, and 52, left ear.  Speech recognition ability has not been worse than 94 percent in the right ear and 88 percent in the left ear.  According to 38 C.F.R. § 4.85, table VI, the right ear is at no worse than Level II and the left ear is at not worse than Level II.  Applying such findings to Table VII results in the assignment of a noncompensable rating.

As noted by the Court, a staged rating is appropriate only where the evidence contains a factual finding that demonstrates distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Hart, 21 Vet. App. at 510.  This prerequisite is unmet.  

Because none of the competent medical evidence reflects that the criteria for a compensable schedular rating are met at any time, after considering all the evidence of record, including the testimony, a compensable schedular rating is not warranted for the entire appeal period.  

The provisions of 38 C.F.R. § 3.321(b) (2013) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id at 1368.

The established schedular criteria for a hearing loss disability have not been shown or alleged to be inadequate to describe the severity and symptoms of the claimant's disability; the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, there is no evidence that an extra-schedular disability rating would be in the interest of justice.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Thun, 572 F.3d at 1368.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, neither the claimant nor the record has reasonably raised the question of unemployability.  


ORDER

Service connection for tinnitus is granted.

A compensable rating for a bilateral hearing loss disability is denied. 



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


